DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      STEVE A. JEAN-FRANCOIS,
                             Appellant,

                                      v.

STATE OF FLORIDA, DEPARTMENT OF REVENUE, CHILD SUPPORT
          ENFORCEMENT and HEATHER LEE STREIB,
                        Appellees.

                               No. 4D17-3087

                               [March 14, 2018]

  Appeal from the State of Florida, Department of Revenue, Child
Support Enforcement; CS. No. 2001144298; Depository No.
50170700555CA.

   Steve A. Jean-Francois, Boynton Beach, pro se.

   Pamela Jo Bondi, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Child Support Enforcement, Tallahassee, for
appellee Florida Department of Revenue.

PER CURIAM.

   Affirmed. See Fla. R. App. P. 9.315(a).

TAYLOR, CIKLIN and FORST, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.